UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Health Sciences Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 97.76% (Cost $169,084,121) Biotechnology 19.12% Acorda Therapeutics, Inc. (I) 131,000 2,198,180 Amgen, Inc. (I) 41,500 2,230,210 BioMarin Pharmaceutical, Inc. (I)(L) 186,500 3,368,190 BioSphere Medical, Inc. (I) 178,600 1,069,814 Celgene Corp. (I) 32,000 1,937,920 CytRx Corp. (I)(L) 370,000 1,121,100 Enzo Biochem, Inc. (I)(L) 81,500 1,041,570 Exelixis, Inc. (I) 123,200 1,193,808 Genentech, Inc. (I) 44,750 3,328,505 Genzyme Corp. (I) 37,000 2,333,590 Gilead Sciences, Inc. (I) 114,000 4,244,220 Isis Pharmaceuticals, Inc. (I)(L) 218,000 2,269,380 OSI Pharmaceuticals, Inc. (I) 77,000 2,482,480 PDL BioPharma, Inc. (I) 73,500 1,726,515 Regeneration Technologies, Inc. (I) 297,100 3,184,912 Rosetta Genomics Ltd. (Israel) (F)(I) 83,933 574,102 Theratechnologies, Inc. (Canada) (F)(I) 336,281 3,209,275 Diversified Chemicals 3.98% Bayer AG (Germany) (C) 110,500 7,813,958 Diversified Financial Services 0.59% Trans-India Acquisition Corp. (I) 140,750 1,154,150 Health Care Distributors 2.04% Cardinal Health, Inc. 61,000 4,009,530 Health Care Equipment 15.52% ArthroCare Corp. (I) 50,000 2,531,000 Baxter International, Inc. 53,000 2,787,800 Electro-Optical Sciences, Inc. (I) 225,000 1,469,250 Electro-Optical Sciences, Inc. (I)(K) 43,860 286,406 Gen-Probe, Inc. (I) 51,500 3,245,015 Hologic, Inc. (I) 19,000 984,200 Hospira, Inc. (I) 81,200 3,140,004 Micrus Endovascular Corp. (I) 86,000 2,022,720 Neurometrix, Inc. (I)(L) 180,000 1,512,000 NMT Medical, Inc. (I) 80,800 944,552 Northstar Neuroscience, Inc. (I) 142,490 1,460,522 SenoRx, Inc. (I) 157,120 1,528,778 SonoSite, Inc. (I) 85,000 2,405,500 Thoratec Corp. (I) 202,000 3,920,820 Zoll Medical Corp. (I) 82,000 2,202,520 Page 1 John Hancock Health Sciences Fund Securities owned by the Fund on July 31, 2007 (unaudited) Health Care Facilities 2.53% Assisted Living Concepts, Inc. (I) 120,000 1,080,000 Capital Senior Living Corp. (I) 151,000 1,337,860 DaVita, Inc. (I) 27,500 1,455,850 Sun Healthcare Group, Inc. (I) 81,180 1,097,554 Health Care Services 6.14% Aveta, Inc. (I)(S) 752,790 4,140,345 Eurand NV (Netherlands) (F)(I) 77,000 1,104,180 Medco Health Solutions, Inc. (I) 35,800 2,909,466 OXiGENE, Inc. (I) 200,000 732,000 Santarus, Inc. (I)(L) 339,350 1,628,880 Systems Xcellence, Inc. (Canada) (F)(I) 54,000 1,521,180 Health Care Supplies 3.60% Inverness Medical Innovations, Inc. (I)(K) 99,500 4,816,795 PolyMedica Corp. 55,500 2,241,645 Health Care Technology 1.95% AMAG Pharmaceuticals, Inc. (I)(L) 55,200 2,963,688 Heartware Ltd. (I)(K) 1,835,000 861,974 Managed Health Care 2.13% Aetna, Inc. 86,700 4,167,669 Pharmaceuticals 40.16% Abbott Laboratories 208,800 10,584,072 Altus Pharmaceuticals, Inc. (I) 140,150 1,429,530 Anesiva, Inc. (I) 338,904 2,168,986 Astellas Pharma, Inc. (Japan) (F) 23,510 960,996 Auxilium Pharmaceuticals, Inc. (I) 177,700 3,104,419 Barr Pharmaceuticals, Inc. (I) 48,300 2,473,926 BioMimetic Therapeutics, Inc. (I) 151,000 2,178,930 Cubist Pharmaceuticals, Inc. (I) 53,000 1,222,180 Endo Pharmaceuticals Holdings, Inc. (I) 99,000 3,366,990 Inspire Pharmaceuticals, Inc. (I) 480,000 2,640,000 Inyx, Inc. (I) 437,500 41,562 Medicis Pharmaceutical Corp. (Class A) 103,450 2,951,429 Merck & Co., Inc. 212,750 10,563,037 MGI Pharma, Inc. (I) 100,000 2,503,000 Novartis AG, ADR (Switzerland) (F) 139,000 7,499,050 Paladin Labs, Inc. (Canada) (F)(I) 117,100 1,272,170 Panacos Pharmaceuticals, Inc. (I) 490,750 1,619,475 Roche Holding AG (Switzerland) (F) 18,850 3,334,015 Schering-Plough Corp. 95,100 2,714,154 Sepracor, Inc. (I) 36,500 1,026,745 Shire Plc, ADR (United Kingdom) (F) 130,000 9,592,700 Wyeth 114,250 5,543,410 Page 2 John Hancock Health Sciences Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Units 0.59% (Cost $1,104,000) Specialized Finance 0.59% Oracle Healthcare Acquisition (I) 138,000 1,156,440 Issuer Shares Value Warrants 0.02% (Cost $142,500) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 6,579 0 Health Care Supplies 0.02% Healthcare Acquisition Corp. (I) 150,000 42,000 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 9.52% (Cost $18,682,650) Joint Repurchase Agreement 2.59% Repurchase Agreement with Bank of America Corp. dated 07-31-07 at 5.120% to be repurchased at $5,087,723 on 08-01-2007, collateralized by $4,279,393 U.S Treasury Bond, 7.500% due 11-15-16 (valued at $5,188,740, including interest) 5.120 5,087 5,087,000 Shares Cash Equivalents 6.93% John Hancock Cash Investment Trust (T)(W) 13,596 13,595,650 Total investments (Cost $189,013,271) 107.89% Other assets and liabilities, net (7.89%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Health Sciences Fund Notes to Schedule of Investments July 31, 2007 (unaudited) ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $0.00 or 0.00% of the Fund's net assets as of July 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of July 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,140,345 or 2.11% of the Fund's net assets as of July 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on July 31, 2007, including short-term investments, was $189,013,271. Gross unrealized appreciation and depreciation of investments aggregated $37,909,881 and $15,259,704, respectively, resulting in net unrealized appreciation of $22,650,177. Notes to Schedule of Investments - Page 1 John Hancock Health Sciences Fund Direct Placement Securities July 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets July 31, 2007 Electro-Optical Sciences, Inc. 10-31-06 $250,002 0.15% $286,406 Heartware Ltd. 06-13-07 $926,987 0.44% $861,974 Inverness Medical Innovations, Inc. 08-17-06 $3,009,875 2.46% $4,816,795 Direct Placement Securities Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust, an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE.
